Citation Nr: 0014517	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  96-33 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from November 1973 to November 
1976, and additional unspecified service in the Army National 
Guard from May 1984 to May 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision.  


FINDING OF FACT

The veteran has submitted medical evidence of a diagnosis of 
bipolar disorder and PTSD, and he has alleged that the 
disability was caused by stressors in service.  


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for an acquired psychiatric disorder, including 
bipolar disorder and PTSD.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A person who submits a claim for VA benefits shall have "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to his claim, and the claim 
must fail.  See Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A claim of service connection for an acquired psychiatric 
disorder, including PTSD is well grounded where the veteran 
has "submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability."  
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 137-37 (1997).  
In general, the credibility of the evidence presented in 
support of a claim is presumed when determining whether it is 
well grounded.  See Elkins v. West, 12 Vet. App. 209, 219 
(1999)(en banc).  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In the instant case, the Board finds that the veteran's claim 
of service connection for bipolar disorder and PTSD is well 
grounded.  The veteran asserts that he experienced several 
traumatic events during service in the Army National Guard 
which he believes are the cause of his current psychiatric 
problems.  The evidence of record includes several diagnoses 
of bipolar disorder and PTSD, most recently offered by a VA 
physician in February 1999, which has been related to the 
veteran's service in the Army National Guard.  Thus, the 
veteran has a medical diagnosis of the disability; there is 
lay evidence of stressors in service, which is presumed 
credible for the purpose of determining whether his claim is 
well-grounded; and a medical professional has connected the 
veteran's current psychiatric disorder to military service, 
again presuming the credibility of the stressors he has 
recounted.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).


ORDER

To the extent that a well-grounded claim of service 
connection for an acquired psychiatric disorder, including 
bipolar disorder and PTSD has been submitted, the appeal is 
granted to this extent only.  


REMAND

As the veteran's claim of service connection for bipolar 
disorder and PTSD has been found to be well grounded, the VA 
has a duty to assist him in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The duty to assist is neither optional nor discretionary.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In this case, this requires confirming the dates of active 
duty for training and inactive duty training and attempting 
to locate any additional medical records.  

Several medical reports of record show that the veteran 
reported a history of being harassed, ridiculed, and 
intimidated while on two weeks of active duty in the National 
Guard.  The veteran asserts that he now has a psychiatric 
disorder which is due to the stressors he experienced during 
service in the National Guard.  The veteran also reported 
that he has been receiving Social Security disability since 
1993.  

The record shows that the veteran served in the Louisiana 
Army National Guard from May 5, 1984 to May 15, 1986.  The 
unit he was assigned to at discharge was Det 1, Co D, 199th 
Spt Bn, Alexandria LA 71303.  The record does not identify 
whether the veteran's service was active or inactive duty for 
training.  Therefore, further clarification of the veteran's 
service for the particular period he claims to have 
experienced stressors that have caused his current 
psychiatric problems should be undertaken.  

When examined by VA in October 1995, the veteran reported a 
history of bipolar disorder since 1983.  The veteran also 
reported to the examiner that he attempted suicide while 
being treated for psychiatric problems while in the National 
Guard.  The veteran reported that he was treated for 
substance abuse at Beech Hill in New Hampshire in November 
1983, and at VA Pineville and the Red River Treatment Center 
in Pineville, Louisiana, in 1987.  On review of the 
evidentiary record, it does not appear that any attempt was 
made to obtain these records.  

Lastly, a letter from D. Durbin, Acting Regional Manager of 
Alexandria/Pineville Alcohol and Drug Abuse Clinic in March 
1996 was to the effect that he treated the veteran for 
bipolar disorder in 1986, following a "psychotic-type 
episode while on maneuvers with the National Guard."  Mr. 
Durbin did not include any clinical records or offer any 
specific findings concerning his treatment in 1986.  

The contentions alleged by the veteran have put the VA on 
notice of the possible existence of competent medical 
evidence that would be relevant to a full and fair 
adjudication of the claim.  Accordingly, it is the decision 
of the Board that additional development is necessary prior 
to appellate review.  Accordingly, the case be REMANDED to 
the RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran to obtain specific 
information concerning the date(s), 
place(s), and the unit that he was 
assigned to when he experienced the 
claimed stressors that now cause his 
current psychiatric problems.  The 
veteran should also be asked to provide 
the names of all medical care provider's 
who have treated him for his 
polysubstance abuse and psychiatric 
problems since 1977.  Based on his 
response, the RO should attempt to obtain 
copies of all medical records not already 
contained in the claims folder, and 
associate them with the claims file.  Of 
particular interest are any medical 
records from Beech Hill (Hospital), New 
Hampshire for treatment in 1983; 
Alexandria/Pineville Alcohol and Drug 
Abuse Clinic for treatment in 1986; and 
VA Pineville and Red River Treatment 
Center, Pineville, Louisiana, for 
treatment in 1987.  

2.  The Adjutant General, Louisiana Army 
National Guard, should be requested to 
furnish all personnel and medical records 
in their possession.  Information should 
also be requested as to the dates of any 
active duty training or inactive duty 
training.  Of particular interest is 
verification of any period of active duty 
training in which the veteran alleges 
that the claimed stressors occurred.  If 
any records are unavailable, this should 
be documented for the record.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits and 
the medical records relied upon 
concerning that claim.  

4.  The VA examiners, Naheed Akhtar, M.D. 
and Mona Samaan (spelling of last name 
not entirely readable), M.D. of Brockton, 
MA VAMC and William Morgan, Psy.D and M. 
Eslami, M.D. of Harvard Vanguard Medical 
Associates at 1250 Hancock St., Quincy, 
MA 02169 should be requested to indicate 
whether they had access to medical 
records from the veteran's reserve 
service which they reviewed in connection 
with rendering their opinions.  If not, 
they should indicate whether information 
as to the veteran's service experiences 
and any treatment during service were 
obtained from history provided by the 
veteran.  If reserve military records 
were reviewed, inquiry should be made of 
the physicians as to the location of such 
records, and these records should be 
obtained.

5.  The veteran should be afforded a VA 
psychiatric examination by a VA board 
certified psychiatrist who has not 
treated or examined him previously to 
determine the correct diagnosis and date 
of onset of any psychiatric disability.  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  If the veteran is found to 
have PTSD, the examiner is requested to 
identify the diagnostic criteria and 
stressor supporting the diagnosis.  Any 
necessary special studies or tests, 
including psychological testing, should 
be accomplished.  The examiner should 
express an opinion as to the etiology of 
any psychiatric disorder diagnosed and 
the likely date of onset of any 
psychiatric disorder(s) found.  Should 
PTSD be found, the examiner should report 
the circumstances of the veteran's 
independently verified stressors and the 
sufficiency of the stressor, and 
determine whether it is at least as 
likely as not that the diagnosed PTSD is 
related to a verified period of active 
duty for training as alleged by the 
veteran.  A complete rationale for all 
opinions and conclusions expressed should 
be given.

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



